This document was signed electronically on December 26, 2019, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: December 26, 2019




                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN RE: 2265 Enterprise East LLC,          )     Case No. 19-52510
                                          )
            Debtor.                       )     Chapter 11
                                          )
                                          )     Judge Koschik
                                          )
______________________________________________________________________________

ORDER SHORTENING NOTICE OF DEBTOR’S MOTION FOR ENTRY OF AGREED
                   ORDER DISMISSING BANKRUPTCY CASE
______________________________________________________________________________

       Upon the Motion of the Debtor for an Order Shortening Notice of the Debtor’s Motion

for Entry of Agreed Order Dismissing Bankruptcy Case (Docket No. 73) (the “Motion”), the

Court hereby finds as follows:

   A. This case was commended on October 20, 2019, when the Debtor filed a Voluntary

       Petition for Relief under Chapter 11 of the U.S. Bankruptcy Code.




19-52510-amk      Doc 78     FILED 12/26/19      ENTERED 12/26/19 11:43:08          Page 1 of 4
   B. This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334. Venue

      is proper under 28 U.S.C.§§ 1408 and 1409. This is a core proceeding under 28 U.S.C.

      §157(b)(2).

   C. The Motion, if granted, will effectuate the resolution of a long and complicated dispute

      between the Debtor and its secured creditor, and will also result in payment by the

      secured creditor of real estate taxes due to the Summit County Fiscal Officer.

   D. The Motion will not prejudice the rights of the Debtor’s non-insider unsecured creditors,

      whose claims aggregate $19, 263.70.

   E. The Motion provides for prompt payment of all fees due to the Office of the U.S. trustee.

   F. The Agreement attached as an Exhibit to the Motion provides for comprehensive releases

      of claims among the parties to long-standing disputes on a consensual basis and is likely

      to conserve legal, judicial and economic resources for all parties.

      THEREFORE, the Court hereby Orders as follows:

      1. The Motion (Docket No. 73) is GRANTED as set forth herein.

      2. The Debtor and its professionals are directed to attempt to notify unsecured creditors

          of the pendency of the Motion and the Friday deadline for responses by telephone or

          email, in addition to the mailing of the Motion.

      3. Any party objecting to the Motion must file a written Objection no later than 5:00

          p.m. on Monday, December 30, 2019, and serve the Objection on Counsel for the

          Debtor, and the Office of the U.S. Trustee; and

      4. In the absence of Objections filed as set forth herein, the Court may enter the Agreed

          Order Dismissing Bankruptcy Case without further notice or hearing.




                                               2


19-52510-amk     Doc 78     FILED 12/26/19         ENTERED 12/26/19 11:43:08           Page 2 of 4
       5. If objections are filed, and only if objections are filed, the Court will conduct a

           hearing on Tuesday, December 31, 2019, at 9:30 a.m. in Courtroom 260, John F.

           Seiberling Federal Building and U.S. Courthouse, 2 South Main Street, Akron Ohio,

           44308.

                                               ###

This Order Prepared by:

/s/Thomas W. Coffey
Thomas W. Coffey (0046877)
Coffey Law LLC
2430 Tremont Avenue
Cleveland, OH 44113
(216) 870-8866
tcoffey@tcoffeylaw.com
Counsel for the Debtor

                             CERTIFICATE OF SERVICE
Copies of the foregoing Order Shortening Notice of Motion for Entry of Agreed Order for
Dismissal of Bankruptcy Case were served upon the persons set forth below by the Court’s
electronic filing system:

Scott R. Belhorn, Esq. Trial Attorney for the U.S. Trustee.

Robert D. Barr, Esq. Co-Counsel for the Debtor

Thomas W. Coffey, Esq. Counsel for the Debtor

Gus Kallergis, Esq. Counsel for the Receiver

Benjamin D. Carnahan, Esq. Counsel for Keystone Real Estate Fund, L.P.

Christina Colleen Tizzano, Esq., Counsel for James D. Breen

Robert W. McIntyre, Esq. Counsel for Keystone Real Estate Fund, L.P.

And were also served by U.S. Mail on the creditors set forth on the attached Matrix:




                                                 3


19-52510-amk        Doc 78   FILED 12/26/19          ENTERED 12/26/19 11:43:08         Page 3 of 4
Always Green Landscaping
P.O. Box 758
Twinsburg, OH 44087

Caito & Associates
2744 Mayfield Road
Cleveland Heights, OH 44121

Collins & Scanlon LLP
3300 Terminal Tower
50 Public Square
Cleveland, OH 44113-2289

Kristen M. Scalise
Summit County Fiscal Officer
175 South Main Street, Ste 320
Akron, OH 44308-1353

The Hartford
P.O. Box 660916
Dallas, TX 75266

The Schadick Law Firm, LLC
2000 Auburn Drive, Suite 200
Beachwood, OH 44122




                                                  4


19-52510-amk       Doc 78        FILED 12/26/19       ENTERED 12/26/19 11:43:08   Page 4 of 4
